Citation Nr: 1815308	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  11-08 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal (GI) disability, to include Barrett's esophagitis.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for facial nerve paralysis.

5.  Entitlement to service connection for a dental disorder/root infection.

6.  Entitlement to service connection for panic disorder.

7.  Entitlement to service connection for coronary artery disease.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to a rating in excess of 10 percent for right knee strain.

10.  Entitlement to increases in the (0 percent prior to October 3, 2014) and (10 percent from that date) ratings assigned for left knee strain.

11.  Entitlement to a rating in excess of 10 percent for residuals of a left little toe fracture.

12.  Entitlement to a rating in excess of 10 percent for residuals of a right ring finger fracture.

13.  Entitlement to a compensable rating for costochondritis.

14.  Entitlement to a compensable rating for left thumb laceration.

15.  Entitlement to a compensable rating for sinusitis.  

16.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

17.  Entitlement to a permanent and total (P&T) disability rating for pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1978 to September 1982 and from October 1983 to September 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the San Juan, the Commonwealth of Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  A June 2010 rating decision denied service connection for coronary artery disease, panic attack syndrome and hypertension; assigned 10 percent ratings, each, for right knee strain, left little toe fracture, and right ring finger fracture, all effective September 2009; denied increased ratings for sinusitis and left thumb laceration; and denied pension benefits.  An October 2011 rating decision granted service connection for a left knee disability, rated 0 percent, effective September 2009; denied service connection for Barrett's esophagitis, bilateral hearing loss, tinnitus, facial nerve paralysis and a dental condition; and denied a TDIU rating.  An October 2014 rating decision assigned a 10 percent rating for the Veteran's left knee disability, effective October 3, 2014.

The issue of service connection for a GI disorder is characterized as stated to reflect that (in accordance with the U.S. Court of Appeals for Veterans' Claims (CAVC) reasoning in Clemons v. Shinseki, 23 Vet. App. 1   (2009)) the scope of the claim includes any GI disability, however diagnosed.

A claim of service connection for a dental disability is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates such claim for compensation purposes and a VA Medical Center (MC) adjudicates the claim for outpatient treatment purposes.  As the current issue pertaining to dental disability stems from only an adverse determination by the RO, the issue addressed herein is limited to the matter of service connection for compensation purposes only.  The claim for VA outpatient dental treatment is REFERRED to the Agency of Original Jurisdiction (AOJ) for further referral to the appropriate VAMC.  See 38 C.F.R. §§ 17.161, 19.9 (b) (2017). 

The issues of service connection for a GI disorder and hypertension, regarding the ratings for right and left knee strain, left little toe fracture residuals, right ring finger fracture residuals, costochondritis, a left thumb laceration and sinusitis, and seeking a TDIU rating and a P&T rating for pension purposes are REMANDED to the AOJ.  VA will notify the Veteran if action is required.


FINDINGS OF FACT

1.  A hearing loss disability of either ear was not manifested in service; sensorineural hearing loss (SNHL) was not manifested until many years following service; and the Veteran's current bilateral hearing loss disability is not shown to be etiologically related to his service.  

2.  Tinnitus was not manifested in service or for many years thereafter, and is not shown to be etiologically related to the Veteran's service.  

3.  The Veteran is not shown to have facial nerve palsy.

4.  The Veteran is not shown to have, or during the pendency of the claim to have had, a compensable dental disability.

5.  The Veteran's panic attacks were first manifested following, and are not shown to be etiologically related to, the Veteran's service.

6.  Coronary artery disease was first manifested many years following, and is not shown to be etiologically related to, the Veteran's service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  Service connection for tinnitus is not warranted.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  Service connection for facial nerve palsy is not warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

4.  Service connection for a dental disability for compensation purposes is not warranted.  38 U.S.C. §§ 1110, 1131, 1712, 5107 (2012); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2017).

5.  Service connection for panic attacks is not warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

6.  Service connection for coronary artery disease is not warranted.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by letters dated in September 2009 and July 2010.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records (STRs), and VA and private medical records have been secured.  He was afforded VA examinations to ascertain the etiology of bilateral hearing loss, tinnitus and facial nerve paralysis.  He was not afforded VA examinations to confirm the existence, and ascertain the etiology of, panic attacks, a dental disability or coronary artery disease.  As there is either no evidence that such disabilities exist or may be etiologically related to his service, even the low threshold standard for determining when an examination to secure a medical opinion is necessary is not met (see McLendon v. Nicholson, 20 Vet. App. 79 (2006)), and an examination to secure a medical opinion in these matters is not necessary.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show that audiometry in April 1984 found that  right ear puretone thresholds (in decibels) were 10, 10, 0, 10 and 10 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  Left ear puretone thresholds at corresponding frequencies were 15, 10, 5, 20 and 10.  December 1987 audiometry found right ear puretone thresholds, in decibels, to be 10, 5, 0, 5 and 0 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  Left ear puretone thresholds at corresponding frequencies were 10, 0, 0, 25 and 10.  March 1988 audiometry found that right ear puretone thresholds in decibels were 10, 5, 0, 10, 5 and 20 at 500, 1,000, 2,000, 3,000, 4,000 and 6,000 Hertz, respectively.  Left ear puretone thresholds at corresponding frequencies were 10, 5, 0, 20, 5 and 40.

On July 1989 examination audiometry found that right ear puretone thresholds were 10, 5, 0, 10 and 5 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  Left ear puretone thresholds at corresponding frequencies were 10, 5, 0, 15 and 5.  April 1990 audiometry found right ear puretone thresholds to be 25, 10, 5, 15 and 20 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  Left ear puretone thresholds at corresponding frequencies were 10, 0, 0, 20 and 0.  In July 1990, the Veteran was hospitalized for one day for atypical chest pain and shortness of breath.  An electrocardiogram and treadmill stress test were administered.  October 1990 audiometry found right ear puretone thresholds to be 0, 5, 0, 0 and 5 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  Left ear puretone thresholds at corresponding frequencies were 0, 0, 0, 20 and 5.  In September 1991, the Veteran was seen for a report of inability to move the left side of his face for three days.  An injury was not reported, and he was not on medication.  The assessment was facial nerve palsy.  Medication was prescribed.  In a July 1992 report of medical history, the Veteran denied hearing loss, heart trouble and nervous trouble.  He reported frequent dental trouble, paralysis and trouble sleeping.  On July 1992 service separation examination, the heart and vascular system, and psychiatric and neurologic evaluations were normal.  A chest X-ray was normal.  Audiometry found that right ear puretone thresholds were 15, 0, 0, 5 and 10 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  Left ear puretone thresholds at corresponding frequencies were 0, 5, 0, 20 and 10.  

VA outpatient treatment records show that the Veteran was seen in the dental clinic in February 1983.  A pathology report notes granulomatous tissue and chronic inflammation consistent with apical granuloma.  In May 1983, he reported having a strange feeling and slight occasional pain in the area of teeth numbers 7 and 8.  In August 1983, he had apical surgery for teeth numbers 7, 8, and 9.  

The Veteran's service dental records show that in June 1984 he had pain in the area of tooth number 8.  He had had six surgeries in that area.  In March 1985, he had an endodontic evaluation regarding tooth number 8.  It was sensitive to finger pressure.  He had endodontic surgery in April 1985.  In December 1989, it was noted that he wakes up with discomfort at teeth numbers 8 and 9.  It remained sensitive to biting.  No swelling was noted.  He had surgery in February 1990. 

The Veteran's discharge certificates show that he was a machinist during his first period of service and a combat engineer in his second period of service. 

VA outpatient treatment records show that in July 1998 it was noted that the Veteran was being seen in the mental health clinic for marital problems and at another facility for panic disorder manifested by increasing anxiety, sweats, palpitations.  He was on medication.  The assessment was panic attacks.  In July 1999, he stated that he was irritable and had ups and downs.  The assessment was non-psychotic atypical depression related to chronic marital dysfunction with a history of panic disorder.  

VA outpatient treatment records show that in September 2009 it was noted that the Veteran had recently been admitted to a private hospital and underwent angioplasty.  In October 2009, a stress test showed ischemia in the right artery.  The assessment was coronary artery disease.  

On April 2010 VA audiological examination, the Veteran stated that he was exposed to noise in service on the flight line and from machinery.  He also said that he had had constant tinnitus since 1999.  Audiometry found that right ear puretone thresholds in decibels were 15, 15, 5, 30 and 40 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  Left ear puretone thresholds at corresponding frequencies were 15, 15, 5, 35, and 30.  It was noted that the Veteran had a bilateral SNHL.  The examiner stated that it was as likely as not that tinnitus was a symptom associated with the Veteran's hearing loss.  She noted that it is well known that prolonged exposure to noise of high intensity causes permanent damage in the inner structures of the ear resulting in irreversible hearing loss and tinnitus.  She added that even though the Veteran had a significant history of noise exposure while in service, no hearing loss was recorded in his last two evaluations during active service, including the July 1992 service separation examination.  She stated that since noise exposure has no retroactive effect in hearing, the currently diagnosed hearing loss and tinnitus are not related to exposure to acoustic trauma due to the nature of the Veteran's military occupation as a combat engineer.

On May 2010 VA ears examination, it was noted that the Veteran had a history of exposure to noise in service.  He indicated that hearing loss and tinnitus had been present for 11 years.  The diagnosis was that the Veteran had hearing loss in each ear.  The examiner opined that it was at least as likely as not that the Veteran's bilateral high frequency hearing loss was caused by his exposure to high intensity noise.  He also opined that tinnitus was as likely as not associated with the hearing loss.  

In August 2010, N.A. Ortiz Valentin, M.D. stated that the Veteran presented with hearing loss and tinnitus.  She noted that he had sporadic tinnitus during service after fire alarm drills, but that it is now constant.  She stated that prolonged exposure to noises of high intensity causes permanent damage in the inner structures of the ear, resulting in irreversible haring loss.  She noted that the Veteran was exposed to high frequency airplane motor noise during service while on the flight line, and that it was more probable than not that such exposure was the cause of his hearing loss and tinnitus.  Dr. Valentin also noted that the Veteran presented with episodes of excessive anxiety and worry, and that he had panic attacks (controlled by medication).  She noted that he started to experience these symptoms in basic training (during his first period of service) and stated that the symptoms were all related to the stress of work and sleep deprivation.  She opined that upon review of the record, it is more probable than not that the Veteran's hearing loss and nervous condition were due to his duties in service.  

On August 2010 VA cranial nerves examination, it was noted that the Veteran had a history of left-sided facial palsy in 1991 that was managed with oral steroids, but no physical therapy.  The symptoms apparently lasted for two months. The Veteran stated that he feels occasional pulls in the left side of his face and painful sensations in that area.  No abnormal neurological findings were present.  The diagnosis was status post left facial palsy.  The examiner stated that the Veteran had fully recovered from the facial palsy.  He opined that the facial palsy was not caused by service as it is an idiopathic condition that could be related to changes in temperature, something that was not elicited in this case.  He stated that the condition left no sequelae.  

On October 2010 review of the record, a VA audiologist noted that there were nine audiometric evaluations for review, during and following service.  She noted that it is well known that exposure to high intensity noise such as in the military may cause either temporary or permanent damage in the inner structures of the ear, resulting in reversible or irreversible hearing loss depending upon the duration of exposure and time for recovery.  She noted that there is no cumulative effect from exposure to noise, and that it is well-documented that the damage to the inner ear structures occurs at the time of exposure.  The review of the record found that there was a mild hearing loss at 6000 Hertz on evaluations in March 1989 and April 1990, but normal hearing bilaterally on six audiometric tests, including on July 1992 service separation examination.  Since the Veteran has a history of noise exposure as a combat engineer, the hearing loss observed in two evaluations would be considered a temporary threshold shift (as normal hearing was found on subsequent examinations).  Hearing was normal on enlistment and service termination examinations.  She noted that there was no significant change in hearing thresholds between the beginning of the Veteran s active duty and the end (except for a slight temporary threshold shift in one frequency (at 6000 Hertz)).   Since normal hearing was found on the last two pre-separation examinations, the Veteran's current hearing loss was less likely as not related to noise exposure in his position as a combat engineer.  Regarding tinnitus, it was noted that in the absence of hearing loss in service, the etiology of tinnitus was unknown and could not be determined based on available evidence without resort to mere speculation.

VA outpatient treatment records show that in January 2011, the Veteran stated he could no longer afford to see a community psychiatrist he had been seeing since 1996 (when his panic attacks began).  The diagnoses were major depressive disorder, panic attacks by history, rule out anxiety disorder, not otherwise specified, and rule out dysthymic disorder.  In November 2012, a history of psychiatric treatment since 1996 (with medication since then) was noted.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110, 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Certain chronic diseases, to include SNHL and tinnitus (as organic diseases of the nervous system) and coronary artery disease, may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for organic disease of the nervous system).  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309.

	Bilateral hearing loss and tinnitus 

Hearing loss disability for VA compensation purposes is defined in 38 C.F.R. § 3.385.  Impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

To establish service connection for hearing loss, it is not required that a hearing loss disability under 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by such standards must be currently present [emphasis added]; service connection may be found if a current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

The threshold for normal hearing is from 0 to 20 decibels; higher thresholds indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

It is not in dispute that the Veteran now has a bilateral hearing loss disability or that, he was exposed to noise trauma during service.  The remaining critical question in this matter is whether or not his current hearing loss disability is related to such exposure to noise.  Some hearing loss was noted in the left ear at 3,000 Hertz on audiometry in December 1987.  Notably, subsequent audiograms, including on the September 1992 service separation examination, found hearing was normal; consequently, the "shift" in service, as was noted by October 2010 reviewing VA audiologist, was temporary.  Significantly, a hearing loss disability was not documented until more than 17 years following the Veteran's discharge from active service.  

As there is no evidence that the Veteran's SNHL disability was manifested in service, or for many years thereafter, service connection for such disability on the basis that it became manifest in service, or on a presumptive basis (as a chronic disease under 38 U.S.C. § 1112) is not warranted.  As the hearing loss was not documented for many years after service, service connection for such disability based on continuity of symptomatology (under 38 C.F.R. § 3.303(b)) is also not warranted.  

The Veteran claims that his bilateral hearing loss is due to acoustic trauma in service.  Whether or not a hearing loss disability first noted decades after service, as here, may be related to noise trauma during remote service is a medical question; there are conflicting medical opinions in the record in the matter.  In May 2010, a VA examiner found that the Veteran's bilateral hearing loss was due to his exposure to noise in service.  The Veteran's private physician, Dr. Valentin, reached a similar conclusion, noting that prolonged exposure to noise results in irreversible hearing loss, and that he was subjected to acoustic trauma during service.  

In April 2010, the VA audiologist made the same point as Dr. Valentin regarding the effects of noise exposure on hearing, but noted that the Veteran's last two audiograms did not show hearing loss (i.e., that puretone audiometry did not show an irreversible hearing loss).  She further noted that noise exposure does not have a cumulative effect and opined, therefore, that the Veteran's hearing loss was not related to the acoustic trauma in service.  In October 2010, based on a review of the record, a VA physician reached the same conclusion.  Notably, he stated that damage to the inner ear takes place at the time of the exposure to the hazardous noise, and that the mild hearing loss noted at 6,000 Hertz in 1989 and 1990 represented merely temporary threshold shifts, and not a permanent hearing loss.  Since the Veteran's hearing was normal on the service separation examination, the physician opined that it was less likely as not that the Veteran's bilateral hearing loss is related to his in-service noise exposure.  The Board finds this opinion to be the most probative as it included rationale cited to the clinical findings in the record; the private provider's (and May 2010 VA) opinions did not address the significance of the clinical data (or that a hearing loss disability was not documented for a lengthy period of time postservice), and those opinions must be accorded lesser probative value.  Accordingly, the Board finds that the preponderance of the evidence is against the claim of service connection for bilateral hearing loss.  

It is not in dispute that the Veteran has tinnitus, as such disability is generally established by self-reports, and the Board finds no reason to question the Veteran's reports that he has ringing in his ears.  Although Dr. Valentin indicated that tinnitus had its onset in service, that observation is inconsistent with the Veteran's own reports (on VA examination in April 2010, he stated that tinnitus had been constant since 1999, and the next month he stated that it had been present for 11 years, i.e., against since) 1999, and the opinion that the tinnitus was incurred in service lacks probative value (as it is based on an inaccurate factual premise).  There is no probative evidence that tinnitus was manifested in service or in the first postservice year; thus, service connection for such disability on the basis that it became manifest in service and persisted, or on a presumptive basis (as an organic disease of the nervous system) under 38 U.S.C.A. §§ 1112, 1137 is not warranted.  The question of whether an insidious process such as a  recently documented tinnitus may be related to remote events in service is a medical question, beyond the scope of common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  It requires medical expertise.  The Board acknowledges that a VA audiologist opined in April 2010 that the Veteran's tinnitus is related to his hearing loss; however, service connection for hearing loss has not been established, and a secondary service connection theory of entitlement lacks legal merit.  38 C.F.R. § 3.310.  The only competent and adequate medical evidence in this matter (the opinion by the VA examiner) is against the Veteran's claim; there is no equally (or more) probative competent evidence supporting the Veteran's claim.  The preponderance of the evidence is against this claim; accordingly, the appeal in this matter must be denied.

	Facial nerve paralysis

The Veteran's STRs show that he was treated for facial nerve paralysis in September 1991.  While this was noted on the July 1992 report of medical history, neurological examination on the service separation examination was normal.  On August 2010 VA cranial nerves examination, the examiner stated that the Veteran had made a full recovery and noted that he had no residuals.  The examiner opined that a facial palsy was not related to service.  

Service connection is limited to those cases where disease or injury in service has resulted in a current (shown during the pendency of the claim; see McClain v. Nicholson; 21 Vet. App. 319 (2007 chronic disability).  In the absence of proof of the disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The record does not show that the Veteran has received a diagnosis of facial nerve palsy during the pendency of the instant claim.  There is no evidence that he currently has a disability manifested by facial nerve palsy related to that noted in service.  Accordingly, he has not met the threshold requirement for substantiating a claim of service connection, and has not presented a valid claim of service connection for facial nerve palsy.  The appeal in this matter must be denied.

	Dental disorder/roots infection

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  Dental disabilities that may be compensable are set forth in 38 C.F.R. § 4.150.  They include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal diseases are to be considered service-connected only for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.
The record clearly shows that the Veteran received treatment for his teeth during service.  However, he is not shown to have a compensable dental disability.  Notably, he has not submitted any competent evidence showing that he suffers from any of the disabilities included under 38 C.F.R. § 4.150.  He has not provided any evidence of dental treatment following service.  Based upon the foregoing, the Board concludes that there is no basis in the law for the award of service-connected VA disability compensation for the Veteran's claimed dental condition.  He is not eligible for VA compensation as he has not shown that he has a compensable dental condition as set forth in 38 C.F.R. § 4.150 (or that a compensable dental disability might be related to his service).

	Panic disorder 

The Veteran's STRs are silent regarding complaints or findings pertaining to a psychiatric disability, to include panic attacks.  In July 1992, he reported he had difficulty sleeping; psychiatric evaluation on the July 1992 service separation examination was normal.  VA outpatient treatment records show that the Veteran indicated on two occasions that his panic attacks began in 1996, more than three years following his discharge from service.  The Board notes that Dr. Valentin has stated that the Veteran reported he first had panic attacks in service.  This is not consistent with the record, to include the STRs and the statements made to medical providers in 2011 and 2012.  As contemporaneous records and notations made in a clinical context merits greater probative value than a bare (unsupported) recollection given in conjunction with the compensation seeking process, the report of onset of panic attacks in service (as the basis for relating such disability to service) lacks probative value.  In light of the foregoing, the Board finds that the preponderance of the evidence is against this claim.  Accordingly, the appeal in the matter must be denied.

	Coronary artery disease 

It is not in dispute that the Veteran has coronary artery disease (it was documented in 2009, when he underwent angioplasty).  However, there is no evidence that the cardiovascular disease was manifested in service, or for many years thereafter.  Thus, service connection for such disability on the basis that it became manifest in service, or on a presumptive basis (as a chronic disease under 38 U.S.C. § 1112) is not warranted.  As coronary artery disease is not documented until years after service, service connection for such disability based on continuity of symptomatology (under 38 C.F.R. § 3.303(b) is also not warranted.  

Whether or not heart disease that was first clinically documented approximately 17 years after service may be related to service is a medical question, beyond the realm of common knowledge, and incapable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has not provided any medical opinion or textual evidence indicating that his coronary artery disease may be related to service.  His STRs are silent regarding anything pertaining to heart disease and the cardiovascular system was normal on the July 1992 service separation examination.  The Veteran is a layperson, and his own opinion is not competent (probative) evidence in the matter.  In the absence of any competent evidence that the Veteran's coronary artery disease is, or may be, etiologically related to his service/an event therein, the preponderance of the evidence is against this claim.  Accordingly, the appeal in the matter must be denied.


ORDER

Service connection for bilateral hearing loss, tinnitus, facial nerve paralysis, a dental disorder/roots infection, panic attacks and coronary artery disease is denied.


REMAND

Regarding the claim of service connection for a GI disability, the Veteran's STRs show that he was seen on a number of occasions for complaints including abdominal pain and diarrhea.  He was variously assessed as having enterocolitis, diarrhea, esophagitis and viral gastroenteritis.  In 2004 he reported that a private physician found he had Barrett's esophagus.  On August 2010 VA esophagus examination, the diagnoses were gastroesophageal reflux and esophagitis.  The examiner stated that there was no evidence of Barrett's esophagus.  Given the conflicting evidence regarding the presence and nature of a current GI disability, , the Board finds that an examination to ascertain the nature and etiology of any current GI disability is necessary.  

Regarding the claim of service connection for hypertension, elevated blood pressure readings (130/102 and 128/90) were noted in December 1986 and November 1989, respectively.  VA outpatient treatment records show in April 2000, the Veteran has a diagnosis of hypertension, controlled with medication.  He has not been afforded an examination in connection with this claim; an examination is necessary.

The Veteran's seeks increased ratings for his bilateral knee disabilities, residuals of left little toe and right ring finger fractures, costochondritis, a left thumb laceration, and sinusitis.  He was last examined by VA to assess the disabilities in October 2014 (the knees), May 2010 (sinusitis), October 2009 (left little toe, right ring finger and costochondritis), and October 2008 (the thumb).  In light of the length of the intervening period since those examinations and the allegation of worsening, contemporaneous examinations to assess the disabilities are necessary.  The issue of entitlement to a TDIU rating is inextricably intertwined with the service connection and increased rating claims being remanded, and consideration of that claim must be deferred pending resolution of the other remanded claims.

Regarding the claim for a P&T rating for pension purposes, on October 2014 VA examination of the knees it was noted that the Veteran was unemployed and had been so since an aneurysm three years prior.  He has not been afforded an examination to assess the functional impact of his disabilities on employability since the aneurysm; such examination is necessary.  

The case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the providers of all evaluations and treatment he has received for a gastrointestinal disorder and hypertension since his discharge from service, and for his knees, left little toe, right ring finger, costochondritis, a left thumb laceration and sinusitis since 2009, and to submit authorizations for VA to secure records of any such private evaluations or treatment.  The AOJ should secure for the record all outstanding records of the evaluations and treatment from the providers identified.

2.  The AOJ should then arrange for a GI disabilities examination of the Veteran to ascertain the nature and etiology of his current gastrointestinal disability.  The Veteran's record should be reviewed by the examiner in conjunction with the examination.  All findings and related functional impairment should be described in detail.  The examiner should:

(a) Identify each GI disability found by diagnosis.

(b) Identify the likely etiology for each GI disability entity diagnosed, specifically indicating whether it is at least as likely as not (a 50 percent or greater probability) that the disability is related to the Veteran's service/to include the GI complaints noted therein.  

The examiner must include rationale with all opinions.

3.  The AOJ should arrange for the Veteran to be examined by an appropriate physician to ascertain the likely etiology of his hypertension.  Upon examination and interview of the Veteran, and review of his record, the examiner should opine whether it is at least as likely as not (a 50% or greater probability) that the Veteran's hypertension is related to his service, and specifically the elevated blood pressure readings noted therein.

The examiner must include rationale with all opinions.  

4.  The AOJ should also arrange for an orthopedic examination of the Veteran to assess the severity of his service connected bilateral knee and left little toe and right ring finger fracture residual disabilities.  The Veteran's record should be reviewed by the examiner in conjunction with the examination.  All findings and related functional impairment should be described in detail.  All indicated studies must be completed (to include tests for instability and range of motion studies (for both knees and the right ring finger), with notation of any additional functional limitations due to factors such as weakness, pain, incoordination, weight-bearing or nonweight-bearing, fatigue, use, etc.).  Regarding the right ring finger, the examiner should state whether evaluation as amputation is warranted and if there is related limitation of motion of other fingers or interference with the overall function of the hand.  The examiner should comment regarding any restrictions on occupational and daily activity functions due to the disabilities.  

The examiner must include rationale with all opinions.

5.  The AOJ should arrange for the Veteran to be examined by an appropriate physician to assess the severity of his costochondritis.  The Veteran's record should be reviewed by the examiner in conjunction with the examination.  All findings and related functional limitations should be described in detail.  The examiner should note whether the disability causes any related impairment of respiratory functions, and if so arrange for any studies deemed necessary to ascertain the extent of respiratory function impairment due to the costochondritis. 

The examiner must include rationale with all opinions.

6.  The AOJ should arrange for a scars examination of the Veteran to assess the severity of his left thumb laceration.  The Veteran's record should be reviewed by the examiner in conjunction with the examination.  All findings and related functional impairment should be described in detail.  

The examiner must include rationale with all opinions.

7.  The AOJ should arrange for an ENT examination of the Veteran to assess the severity of his maxillary sinusitis.  The Veteran's record should be reviewed by the examiner in conjunction with the examination.  All findings and related functional impairment should be described in detail.  It should specifically be noted whether or not there have been incapacitating (bedrest and treatment by a physician) or non-incapacitating episodes of sinusitis, and if so their frequency (in terms of number per year) and whether they required antibiotic treatment (and if so the duration such treatment).  It should also be noted whether episodes of sinusitis are characterized by headaches, pain, purulent discharge, or crusting.

The examiner must include rationale with all opinions.

8.  The AOJ should also arrange for the Veteran to be examined by appropriate providers to assess to assess the impact of his coronary artery disease, panic attacks, and aneurysm residuals on his ability to work.  Findings should be described in detail and all opinions should include rationale..

9.  The AOJ should then review the record and readjudicate the remaining claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


